Title: Message to the Five Nations, 25 April 1792
From: Washington, George
To: Five Nations

 

[Philadelphia, 25 April 1792]
My Children of the Five Nations—

You were invited here at my request, in order that measures should be concerted with you, to impart such of the blessings of civilization, as may at present suit your condition, and give further desires to improve your own happiness.
Colonel Pickering has made the particular arrangements with you, to carry into execution these objects, all of which I hereby approve and confirm.
And in order that the money necessary to defray the annual expences of the arrangements which have been made should be provided, permanently, I now ratify an article which will secure the yearly appropriation of the sum of one thousand five hundred dollars: for the use and benefit of the five nations, the Stockbridge Indians included.
The United States having received and provided for you as for a part of themselves will I am persuaded be strongly and gratefully impressed on your minds, and those of all your tribes.
Let it be spread abroad, among all your villages and throughout your Land that the United States are desireous, not only of a general peace with all the Indian Tribes, but of being their friends and protectors.
It has been my direction, and I hope it has been executed to your satisfaction, That during your residence here you should be well fed, well lodged, and well cloathed, and that presents should be furnished for your wives and Families.
I partake of your sorrow on account that it has pleased the great Spirit, to take from you two of your number by death, since your residence in this City. I have ordered that your tears should be wiped away according to your custom and that presents should be sent to the relations of the deceased.
Our Lives are all in the hands of our Maker, and we must part with them whenever he shall demand them, and the survivors must submit to events they cannot prevent.
Having happily settled all your business and being about to return to your own Country I wish you a pleasant journey, and that you may safely return to your families after so long a journey,

and find them all in good Health. Given under my hand at the City of Philadelphia this twenty fifth day of April 1792.

Go. Washington.

